--------------------------------------------------------------------------------

EXHIBIT 10.21

--------------------------------------------------------------------------------

 
The York Water Company
 
Amended and Restated
 
DEFERRED COMPENSATION PLAN
 
(Effective January 1, 2009)
 

--------------------------------------------------------------------------------



 
RECITALS
 
THIS AMENDED AND RESTATED DEFERRED COMPENSATION PLAN (the “Plan”) is hereby
adopted as of the 1st day of January, 2009, by The York Water Company, a
corporation organized and existing under the laws of the Commonwealth of
Pennsylvania (the “Plan Sponsor”).
 
WHEREAS, the Plan Sponsor has previously adopted and established a non-tax
qualified plan of deferred compensation to provide additional retirement
benefits for a select group of management and highly compensated employees; and
 
WHEREAS, effective as of January 1, 2009, the Plan Sponsor has amended and
restated the Plan in its entirety and intends that the Plan shall at all times
be administered and interpreted in such a manner as to constitute an unfunded
nonqualified deferred compensation plan for tax purposes and for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is not intended to qualify for favorable tax treatment
pursuant to Section 401(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor section or statute. This Plan is intended to comply
with the requirements of Section 409A of the Code and the Treasury Regulations
(as defined below) or any other authoritative guidance issued under that
section.
 
NOW, THEREFORE, the Plan Sponsor hereby adopts the following Amended and
Restated Deferred Compensation Plan.
 
ARTICLE 1.
 
Definitions
 
For the purpose of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
 
1.1           “Account or Accounts” shall mean a book account reflecting amounts
credited to a Participant’s Separation From Service Account, Scheduled
Withdrawal Account(s) and Plan Sponsor Contribution Account, as adjusted for
deemed investment performance and all distributions or withdrawals made by the
Participant or his or her Beneficiary. To the extent that it is considered
necessary or appropriate, the Plan Administrator shall maintain separate
sub-accounts for each source of contribution under the Plan or shall otherwise
provide a means for determining that portion of an Account attributable to each
contribution source.
 
1.2           “Affiliate” shall mean any business entity other than the Plan
Sponsor that is a member of a controlled group of corporations, within the
meaning of Section 414(b) of the Code, of which the Plan Sponsor is a member;
all other trade or business (whether or not incorporated) under common control,
within the meaning of Section 414(c) of the Code, with the Plan Sponsor; any
service organization other than the Plan Sponsor that is a member of an
Affiliated service group, within the meaning of Section 414(m) of the Code, of
which the Plan Sponsor is a member; and any other organization that is required
to be aggregated with the Plan Sponsor under Section 414(o) of the Code and
whose Eligible Employees are authorized to participate in this Plan by the Plan
Administrator.
 
1.3           “Annual Deferral Amount” shall mean that portion of a
Participant’s Base Salary that a Participant elects to defer under the Plan.
 
1.4           “Base Salary” shall mean the annual cash compensation relating to
services performed during any Plan Year, (excluding bonuses, commissions,
overtime, fringe benefits, incentive payments, SERP compensation, non-monetary
awards, relocation expenses, retainers, directors fees and other fees, severance
allowances, pay in lieu of vacations, insurance premiums paid by the Plan
Sponsor, insurance benefits paid to the Participant or his or her Beneficiary,
stock options and grants, and car allowances) paid to a Participant for services
rendered to the Plan Sponsor or an Affiliate. Base Salary shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of the Plan Sponsor
or an Affiliate and shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Sections 125, 402(e)(3),
402(h), or 403(b) of the Code pursuant to plans established by the Plan Sponsor;
provided, however, that all such amounts will be included in compensation only
to the extent that, had there been no such plan, the amounts would have been
payable in cash to the Participant.
 
1.5           “Beneficiary” shall mean one or more persons, trusts, estates or
other entities that are entitled to receive benefits under this Plan upon the
death of the Participant.
 
1.6           “Board” shall mean the Board of Directors of Plan Sponsor.
 
1.7           “Cause” shall mean any of the following acts or circumstances:
 
(a)           Willful destruction by the Participant of property of the Plan
Sponsor or an Affiliate having a material value to the Plan Sponsor or such
Affiliate;
 
(b)           fraud, embezzlement, theft, or comparable dishonest activity
committed by the Participant (excluding acts involving a de minimis dollar value
and not related to the Plan Sponsor or an Affiliate);
 
(c)           the Participant’s conviction of or entering a plea of guilty or
nolo contendere to any crime constituting a felony or any misdemeanor involving
fraud, dishonesty or moral turpitude (excluding acts involving a de minimis
dollar value and not related to the Plan Sponsor or an Affiliate);
 
(d)           the Participant’s breach, neglect, refusal, or failure to
materially discharge the Participant’s duties (other than due to physical or
mental illness) commensurate with the Participant’s title and function or the
Participant’s failure to comply with the lawful directions of the Board or a
senior managing officer of the Plan Sponsor, or of the Board or a senior
managing officer of an Affiliate that employs the Participant, in any such case
that is not cured within fifteen (15) days after the Participant has received
written notice thereof from such Board or senior managing officer;
 
(e)           any willful misconduct by the Participant which may cause
substantial economic or reputation injury to the Plan Sponsor, including, but
not limited to, sexual harassment, or;
 
(f)           a willful and knowing material misrepresentation to the Board or a
senior managing officer of the Plan Sponsor or to the Board or a senior managing
officer of an Affiliate that employs the Participant.
 
1.8           “Claimant” shall mean a person who believes that he or she is
being denied a benefit to which he or she is entitled hereunder.
 
1.9           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the Treasury Regulations promulgated thereunder.
 
1.10           “Disability” shall mean a condition of the Participant whereby he
or she either: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Plan Sponsor.  Items (i) and (ii) of this Section 1.10 are permitted provided
they are in compliance with the requirements of Treasury Regulations Section
1.409A-3(g)(4).  A Participant will also be deemed disabled if determined to be
totally disabled by the Social Security Administration or in accordance with a
disability insurance program, provided that the definition of Disability applied
under such disability insurance program complies with the requirements of
Treasury Regulations Section 1.409A-3(g)(4).
 
1.11           “Effective Date” of the Plan as amended and restated herein is
January 1, 2009.
 
1.12           “Election Form” shall mean the form or forms established from
time to time by the Plan Administrator on which the Participant irrevocably
elects, prior to the first Plan Year in which it is earned (except as provided
under the special rule for newly Eligible Employees set forth in Section 2.3
below), his or her Annual Deferral Amount for the following Plan Year and each
of the seven Plan Years thereafter, and the Participant designates his or her
Beneficiary, as required on that form and under the terms of the Plan.
 
1.13           “Eligible Employee” shall mean for any Plan Year (or applicable
portion of a Plan Year), a person who is determined by the Plan Sponsor, or its
designee, to be a member of a select group of management or highly compensated
employees of the Plan Sponsor or an Affiliate, and who is designated by the Plan
Sponsor, or its designee, to be an Eligible Employee under the Plan. If the Plan
Sponsor determines that an individual first becomes an Eligible Employee during
a Plan Year, the Plan Sponsor shall notify the individual of its determination
and of the date during the Plan Year on which the individual shall first become
an Eligible Employee.
 
1.14           “Enhanced Benefit” shall mean with respect to the Participants
listed on Appendix A attached hereto, the Participant’s Vested Account balance,
multiplied by the Enhancement Factor.
 
1.15           “Enhancement Factor” shall mean the factor listed on Appendix A
by which the Vested Account balances for the Participants listed on Appendix A
shall be multiplied.
 
1.16           “Entry Date” shall mean with respect to an Eligible Employee, the
first day of the pay period following the date on which the Eligible Employee
becomes a Participant.
 
1.17           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
 
1.18           “FICA Amount” shall mean the Participant’s share of the tax
imposed on a Participant’s Base Salary and Plan Sponsor Contributions, if any,
under the Federal Insurance Contributions Act.
 
1.19           “Participant” shall mean (A) any Eligible Employee (i) who is
selected to participate in this Plan, (ii) who elects to participate in this
Plan by signing a Participation Agreement, (iii) who completes and signs certain
Election Form(s) required by the Plan Administrator, and (iv) whose signed
Election Form(s) are accepted by the Plan Administrator or (B) a former Eligible
Employee who continues to be entitled to a benefit under this Plan. A spouse or
former spouse of a Participant shall not be treated as a Participant in this
Plan or have an Account balance under this Plan, even if he or she has an
interest in the Participant’s benefits under this Plan as a result of applicable
law or property settlements resulting from legal separation or marital
dissolution or divorce.
 
1.20           “Participation Agreement” shall mean the document executed by the
Eligible Employee and Plan Administrator whereby the Eligible Employee agrees to
participate in the Plan.
 
1.21           “Permissible Payment Event” shall mean one or more of the
following events upon which payment may be made to a Participant or his or her
Beneficiary under the terms of the Plan: (i) the Participant’s Separation from
Service, (ii) the Participant’s death, (iii) the Participant’s Disability, (iv)
upon the occurrence of an Unforeseeable Emergency, or (v) a time or pursuant to
a fixed schedule and/or retirement date specified under the Plan, within the
meaning of Treasury Regulations Section 1.409A-3(a).
 
1.22           “Plan” shall mean The York Water Company Amended and Restated
Deferred Compensation Plan, as set forth herein and amended from time to time.
 
1.23           “Plan Administrator” shall be the Board or its designee. A
Participant in the Plan should not serve as a singular Plan Administrator. If a
Participant is part of a group of Participants designated as a committee or Plan
Administrator, then the Participant may not participate in any activity or
decision relating solely to his or her individual benefits under the Plan;
matters solely affecting the applicable Participant will be resolved by the
remaining Plan Administrator members or by the Board.
 
1.24           “Plan Sponsor” shall mean The York Water Company, a corporation
organized and existing under the laws of the Commonwealth of Pennsylvania.
 
1.25           “Plan Sponsor Contribution” shall mean the amount contributed to
a Participant’s Plan Sponsor Contribution Account pursuant to Section 3.1.
 
1.26           “Plan Sponsor Contribution Account” shall mean: (i) the sum of
the Participant’s Plan Sponsor Contribution amounts, plus (ii) amounts credited
(net of amounts debited, which may result in an aggregate negative number)
pursuant to Section 3.2.  
 
1.27           “Plan Year” shall mean the twelve (12) month period beginning
January 1 of each calendar year and continuing through December 31 of such
calendar year.
 
1.28           “Scheduled Withdrawal Account” shall mean: (i) the sum of the
Participant’s Annual Deferral Amount(s) plus (ii) the sum of the Participant’s
Plan Sponsor Contribution Amount(s) plus (iii) amounts credited (net of amounts
debited, which may result in an aggregate negative number)[,] less (iv) all
distributions made to, or withdrawals by, the Participant or his or her
Beneficiary, and tax withholding amounts which may have been deducted from the
Scheduled Withdrawal Account(s).
 
1.29           “Section 409A” shall mean Section 409A of the Code and the
Treasury Regulations or other authoritative guidance issued under that section.
 
1.30           “Separation from Service” shall mean a Participant’s termination
of active employment, whether voluntary or involuntary, other than by death,
Disability, or leave of absence with the Plan Sponsor or Affiliate(s), within
the meaning of Section 409A(a)(2)(A)(i) of the Code, and the Treasury
Regulations thereto.
 
1.31           “Separation From Service Account” shall mean (i) the sum of the
Participant Annual Deferral Amount(s) plus (ii) amounts credited (net of amounts
debited, which may result in an aggregate negative number) pursuant to Section
3.2 less (iii) all distributions made to or withdrawals by the Participant or
his or her Beneficiary that relate to the Participant’s Separation From Service
Account, and tax withholdings amounts deducted (if any) from the Participants’
Separation From Service Account.
 
1.32           “Specified Employee” shall mean a key employee (as defined by
Section 416(i) of the Code without regard to paragraph (5) thereof), and as
further defined in Treasury Regulations Section 1.409A-(1)(i),) of the Plan
Sponsor the stock of which is publicly traded on an established securities
market or otherwise within the meaning of Section 409A(2)(B)(i). Notwithstanding
other provisions of this Plan to the contrary, distributions by the Plan Sponsor
to Specified Employees (if any) may not be made before the date which is six (6)
months after the date of Separation from Service (or, if earlier, the date of
death of the Specified Employee) within the meaning of Treasury Regulations
Section 1.409A-3(g)(2). If payments to a Specified Employee are to be made in
installments each installment payment to which a Specified Employee is entitled
upon a Separation from Service will be delayed by six (6) months. A Participant
meeting the definition of Specified Employee on December 31 or during a 12 month
period ending December 31 will be treated as a Specified Employee for the 12
month period commencing the following April 1.
 
1.33            “Treasury Regulations” shall mean regulations promulgated by the
Internal Revenue Service for the U.S. Department of the Treasury, either
proposed, or permanent, and as may be amended from time to time.
 
1.34           “Trust” shall mean one or more grantor trusts, of which the Plan
Sponsor is the grantor, within the meaning of subpart E, part I, subchapter J,
subtitle A of the Code, to pay benefits under this Plan, that may be established
in accordance with the terms of the Plan.
 
1.35           “Unforeseeable Emergency” shall mean a severe financial hardship
of the Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, the Participant or Beneficiary’s spouse, or the
Participant or Beneficiary’s dependent(s) (as defined in Section 152(a)) of the
Code or loss of the Participant or Beneficiary’s property due to casualty or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant or Beneficiary within the
meaning of Section 409A.
 
1.36           “Vested Account” shall mean a Participant’s Separation from
Service Account balance plus Plan Sponsor Contribution Account balance vested in
accordance with Section 4.1 below.
 
ARTICLE 2.
 
Selection, Enrollment, Eligibility
 
2.1           Selection by Plan Sponsor. Participation in this Plan shall be
limited to a select group of management or highly compensated employees of the
Plan Sponsor, as determined by the Plan Sponsor in its sole and absolute
discretion. The initial group of Eligible Employees shall become Participants on
the Effective Date of the Plan. Any individual selected by the Plan
Administrator as an Eligible Employee after the Effective Date, shall become a
Participant on the first Entry Date occurring on or after the date on which he
or she becomes an Eligible Employee, provided that the Eligible Employee meets
the enrollment requirements set forth in Section 2.3 below.
 
2.2           Re-Employment.  If a Participant who incurs a Separation from
Service with the Plan Sponsor or an Affiliate is subsequently re-employed, he or
she may, at the sole and absolute discretion of the Plan Administrator, become a
Participant in accordance with the provisions of above Section 2.1.
 
2.3           Enrollment Requirements. As a condition to participation in this
Plan, each selected Eligible Employee shall complete, execute, and return to the
Plan Administrator a Participation Agreement and Election Form within the time
specified by the Plan Administrator, but in no event later than thirty (30) days
following the date that an Eligible Employee is first selected by the Plan
Sponsor to participate in the Plan in accordance with Section 2.1 above;
provided, however, that any Base Salary deferral election shall be effective
only with regard to Base Salary earned following submission of the Participation
Agreement and Election Form to the Plan Administrator.  In addition, the Plan
Administrator shall establish such other enrollment requirements as it
determines necessary or advisable. All elections to defer Base Salary with
respect to a Plan Year shall be irrevocable, except as permitted under Section
5.5 below (Unforeseeable Emergency).
 
2.4           Plan Aggregation Rules.  This Plan shall constitute an “account
balance plan” as defined in Treasury Regulations Section
31.3121(v)(2)-1(c)(1)(ii)(A).  For purposes of Section 409A, all amounts
deferred by or on behalf of a Participant under this Plan shall be aggregated
with deferred amounts under other “account balance plans” currently maintained
or adopted in the future by the Plan Sponsor, and all amounts shall be treated
as deferred under the rules governing a single plan.
 
2.5           Termination of Participation. If the Plan Administrator determines
that a Participant who has not experienced a Separation from Service no longer
qualifies as a member of a select group of management or highly compensated
employees or that such a Participant’s participation in the Plan could
jeopardize the status of this Plan as “unfunded” and “maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees,” the Plan Administrator shall
have the right to terminate any deferral election the Participant has made for
any Plan Year following the Plan Year in which the Participant is determined by
the Plan Administrator to no longer qualify as a member of a select group of
management or highly compensated employees but only to the extent such
termination complies with the requirements of Section 409A, and/or to prevent
the Participant from making future deferral elections and receiving Plan Sponsor
Contribution Amounts under the Plan.
 
ARTICLE 3.
 
Contributions and Credits
 
3.1           Plan Sponsor Discretionary Contributions. The Plan Sponsor may
make discretionary contributions to the Participant’s Plan Sponsor Contribution
Account as it may determine from time to time and may direct that such
contributions be allocated to those Participants that it may select. The amount
so credited to a Participant may be smaller or larger than the amount credited
to any other Participant, and the amount credited to any Participant for a Plan
Year may be zero. No Participant shall have a right to compel the Plan Sponsor
to make a Plan Sponsor discretionary contribution under this Article and no
Participant shall have the right to share in any such contribution for any Plan
Year unless selected by the Plan Sponsor, in its sole and absolute discretion.
 
3.2           Account Earnings.  From time to time, as appropriate, the Plan
Sponsor will also credit the Participant’s Plan Sponsor Contribution Account and
the Participant’s Separation from Service Account with interest on the existing
credit balance at a rate determined at the sole discretion of the Plan Sponsor,
said rate to EQUAL THE DECEMBER 31 RATE OF MOODY’S AAA CORPORATE BOND YIELD
FORECAST for the first Plan Year and for all subsequent periods unless changed
by the Plan Sponsor.
 
ARTICLE 4.
 
Vesting and Taxes
 
4.1           Vesting of Benefits.
 
(a)           A Participant shall be 100% vested in his or her Plan Sponsor
Contribution Account and any earnings on the Participant’s Annual Deferral
Amounts credited to the Participant’s Separation from Service Account pursuant
to Section 3.2, upon attaining the age of sixty (60).
 
(b)           A Participant shall be 100% vested in his or her Annual Deferral
Amounts  credited to the Participant’s Separation from Service Account
(excluding any earnings credited pursuant to Section 3.2) at all times.
 
(c)           Notwithstanding Section 4.1(a) above, a Participant shall be 100%
vested in his or her Plan Sponsor Contribution Account and any earnings on the
Participant’s Annual Deferral Amounts credited to the Participant’s Separation
from Service Account pursuant to Section 3.2 if the Participant’s employment is
terminated by reason of his or her death or Disability.
 
(d)           In the event the Participant’s employment is terminated for Cause,
no benefits of any kind will be due or payable under the terms of this Plan from
amounts credited to a Participant’s Plan Sponsor Contribution Account or any
earnings on a Participant’s Annual Deferral Amounts credited to the
Participant’s Separation from Service Account pursuant to Section 3.2, and all
rights of the Participant, his or her designated Beneficiary, executors, or
administrators, or any other person, to receive payments thereof shall be
forfeited.  This Section 4.1(d) shall apply to a Participant’s Plan Sponsor
Contribution Account and any earnings on the Participant’s Annual Deferral
Amounts credited to the Participant’s Separation from Service Account pursuant
to Section 3.2 whether or not such amounts are vested pursuant to Section 4.1(a)
above.
 
4.2           FICA, Withholding and Other Taxes.
 
(a)           Plan Sponsor Contribution Amounts. When a Participant becomes
vested in his or her Plan Sponsor Contribution Amounts, the Plan Sponsor shall
withhold from the Participant’s Base Salary in a manner determined in the sole
discretion of the Plan Sponsor, the FICA Amount and other employment taxes, as
applicable, on such vested Plan Sponsor Contribution Account.
 
(b)           Distributions. The Plan Sponsor, or trustee of the Trust, shall
withhold from any payments made to a Participant or Beneficiary under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Plan Sponsor that complies with applicable tax withholding
requirements.
 
ARTICLE 5.
 
Permissible Payment Events, Changes in Time and Form of Payments, Method of
Payments
 
5.1           Payment Following Death While Actively Employed.  In the event of
the Participant’s death while actively employed, and provided that the Plan
Sponsor is first provided a valid death certificate, the Participant’s
Beneficiary shall be paid the higher of (a) $150,000 or (b) the Participant’s
Vested Account balance (including gross up as set forth in Section 5.12 below)
with payment being made in a single lump sum within ninety (90) days following
the date of death of the Participant (without regard to whether the Participant
was a Specified Employee) to the Participant’s Beneficiary.
 
5.2           Payment Following a Separation From Service.  A Participant shall
be paid his or her Vested Account balance with payments being made or commencing
within ninety (90) days following the Participant’s Separation from
Service.  Notwithstanding the above, if the Participant is a Specified Employee,
such payment shall instead be made or commence six (6) months after the
Participant’s Separation from Service. If a Participant Separates from Service
prior to attaining age sixty (60), the Participant’s Vested Account balance
shall be paid in a lump sum.  If a Participant Separates from Service on or
after attaining age sixty (60), the Participant’s Vested Account balance shall
be distributed according to the form of payment set forth in Section 5.6(b)
below.
 
5.3           Payment Following Disability. In the event of a Participant’s
Disability, the Participant shall be paid his or her Vested Account balance with
payment or payments being made or commencing within ninety (90) days following
the determination of a Participant’s Disability.  Amounts shall be distributed
according to the form of payment set forth in Section 5.6(b) below.
 
5.4           Payment Following Death After Receiving Payments. In the event of
the Participant’s death after he or she begins receiving payments pursuant to
the terms of the Plan, and provided that the Plan Sponsor is first provided a
valid death certificate, the Participant’s designated Beneficiary shall be paid
the Participant’s remaining Vested Account balance in a single lump sum within
ninety (90) days following the date of death of the Participant (without regard
to whether the Participant was treated as a Specified Employee).
 
5.5           Payment in the Event of an Unforeseeable Emergency. If the
Participant experiences an Unforeseeable Emergency, the Participant may petition
the Plan Administrator for payment of an amount that shall not exceed the lesser
of: (i) the Participant’s vested Account(s), or (ii) the amount reasonably
needed to satisfy the Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the payment. A Participant may not
receive such a payment to the extent that the Unforeseeable Emergency is or may
be relieved: (i) through reimbursement or compensation by insurance or
otherwise, or (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship. If
the Plan Administrator approves a Participant’s petition for a payment then the
Participant shall receive said payment, in lump sum,  as soon as
administratively feasible after such approval.
 
5.6           Method of Payments.
 
(a)           Cash. All distributions under the Plan made under the Plan shall
be made in cash.
 
(b)           Form of Payment. Upon the occurrence of a Permissible Payment
Event, the Account(s) shall be calculated as of the date of said event.
Installment payments made after the first payment shall be paid on or about the
applicable modal anniversary of the first payment date until all required
installments have been paid.  Except as otherwise stated in Sections 5.1, 5.2,
5.4 and 5.5 above, which provide for lump sum payments, the amount of each
payment shall be determined in accordance with Section 5.12 below. Lump sum
payment may not be elected by the Participant.
 
(c)           Lump Sum Payment of Minimum Account Balances. Notwithstanding
anything else contained herein to the contrary, if the Vested Account balance
for a Participant at the due date of the first installment is ten thousand
dollars ($10,000.00) or less, payment of the Account(s) shall be made instead in
a lump sum on the due date of the first installment, and no installment payments
shall be available.
 
5.7           No Accelerations. Notwithstanding anything in this Plan to the
contrary, no change submitted on a Participant Election Form shall be accepted
by the Plan Sponsor.  The Plan Sponsor may, however, accelerate certain
distributions under the Plan to the extent permitted under Section 409A as
follows:
 
(a)           Domestic Relations Order. The Plan will permit direct payment of a
Participant’s Vested Account balance to an individual other than a Participant
as necessary to fulfill a domestic relations order, as defined in Section
414(p)(1)(B) of the Code.
 
(b)           Conflicts of Interest. The Plan will permit such acceleration of
the time or schedule of payment under the Plan as may be necessary to comply
with a certificate of divesture.
 
(c)           De Minimis and Specified Amounts. The Plan will permit the
acceleration of the time or schedule of payment to a Participant, provided that
(i) the payment accompanies the termination in the entirety of the Participant’s
interest in the Plan; (ii) the payment is made on or before the later of: (A)
December 31 of the Plan Year in which occurs the Participant’s Separation from
Service from the Plan Sponsor, or (B) the date is 2 ½ months after the
Participant’s Separation from Service from the Plan Sponsor; and (iii) the
payment is not greater than $10,000.
 
(d)           Payment of Employment Taxes. The Plan will permit the acceleration
of the time or schedule of a payment to pay the FICA Amount. Additionally, the
Plan will permit the acceleration of the time or schedule of a payment to pay
the income tax on wages imposed as a result of the payment of the FICA amount,
and to pay the additional income tax on wages attributable to the pyramiding
wages and taxes. However, the total payment under this acceleration provision
will not exceed the aggregate of the FICA Amount, and the income tax withholding
related to such FICA Amount in accordance with the requirement of Treasury
Regulations Section 1.409A-3(j)(4)(vi).
 
(e)           Payment upon Income Inclusion under Section 409A.  The Plan will
permit the acceleration of the time or schedule of a payment to a Participant at
any time the Plan fails to meet the requirements of Section 409A.  Such Payment
may not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Section 409A.
 
5.8           Unsecured General Creditor Status of Participant.
 
(a)           Payment to the Participant or any Beneficiary hereunder shall be
made from assets which shall continue, for all purposes, to be part of the
general, unrestricted assets of the Plan Sponsor and no person shall have any
interest in any such asset by virtue of any provision of this Plan. The Plan
Sponsor’s obligation hereunder shall be an unfunded and unsecured promise to pay
money in the future.  To the extent that any person acquires a right to receive
payments from the Plan Sponsor under the provisions hereof, such right shall be
no greater than the right of any unsecured general creditor of the Plan Sponsor
and no such person shall have or acquire any legal or equitable right, interest
or claim in or to any property or assets of the Plan Sponsor.
 
(b)           In the event that the Plan Sponsor purchases an insurance policy
or policies insuring the life of a Participant or employee, to allow the Plan
Sponsor to recover or meet the cost of providing benefits, in whole or in part,
hereunder, no Participant or Beneficiary shall have any rights whatsoever in
said policy or the proceeds there from. The Plan Sponsor, or Trustee, shall be
the primary owner and beneficiary of any such insurance policy or property and
shall possess and may exercise all incidents of ownership therein.
 
(c)           In the event that the Plan Sponsor purchases an insurance policy
or policies on the life of a Participant as provided for above, then all of such
policies shall be subject to the claims of the creditors of the Plan Sponsor.
 
(d)           If the Plan Sponsor chooses to obtain insurance on the life of a
Participant in connection with its obligations under this Plan, the Participant
hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Plan Sponsor or the
insurance company designated by the Plan Sponsor.
 
5.9           Facility of Payment.  If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Plan Administrator may
make such distribution: (i) to the legal guardian, or if none, to a parent of a
minor payee with whom the payee maintains his or her residence, or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Plan Sponsor
and the Plan Administrator from further liability on account thereof.
 
5.10           Excise Tax Limitation:  In the event that any payment or benefit
(within the meaning of Section 280G(b)(2) of the Code) to the Participant or for
the Participant’s benefit paid or payable or distributed or distributable
(including, but not limited to, the acceleration of the time for the vesting or
payment of such benefit or payment) pursuant to the terms of this Plan or
otherwise in connection with, or arising out of, the Participant’s employment
with the Plan Sponsor or any of its Affiliates or a Change of Control within the
meaning of Section 280G of the Code (a “Payment” or “Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Payments shall be reduced (but not below zero) but only to the
extent necessary that no portion thereof shall be subject to the Excise Tax (the
“Section 4999 Limit”).  The Payments shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to the Participant.  Where more than one payment has the same value
for this purpose and they are payable at different times they will be reduced on
a pro rata basis.
 
5.11           Delay in Payment by Plan Sponsor.  In the case of payments by the
Plan Sponsor to a Participant or Participant’s Beneficiary, the deduction for
which would be limited or eliminated by the application of Section 162(m) of the
Code, payments that would otherwise violate securities laws, or payments that
would violate loan covenants or other contractual terms to which the Participant
is a party, and where such a violation would result in material harm to the Plan
Sponsor, said payments may be delayed.  In the case of deduction limitations
imposed by Section 162(m) of the Code, payment will be deferred until the
earlier of (i) a date in the first year in which the Plan Sponsor reasonably
anticipates that a payment of such amount would not result in a limitation under
162(m) or (ii) the year in which the Participant Separates from
Service.  Payments delayed for other permissible reasons must be made in the
first calendar year in which the Plan Sponsor reasonably anticipates that the
payment would not violate the loan contractual terms, the violation would not
result in material harm to the Plan Sponsor, or the payment would not result in
a violation of Federal securities law or other applicable laws.
 
5.12           Permissible Payment Event Calculation. The Plan Sponsor agrees
that in determining the benefits payable under Articles 5.1 through 5.5 above,
that the amount of each monthly payment actually made to the Participant or his
or her Beneficiary will be determined by dividing his or her Scheduled
Withdrawal Account balance (or Enhanced Benefit described in Section 5.13 below)
prior to the first payment by 120 and then increasing the amount by the amount
of federal and state income tax saved by the Plan Sponsor (if any) when making
each payment.  The savings will be calculated based on the marginal federal and
state income tax bracket for the Plan Sponsor.
 
 
Example:
Scheduled Withdrawal Account Value at age 65 = $100,000.00.  Corporate Marginal
Tax Rate is 0.4059.

 
Step 1:
Determine Tax Savings Multiplier (1 minus Tax Bracket %, or 1-.4059 = .5941)

 
Step 2:
Calculate Actual Benefit To Be Paid (Divide Account Value by the Tax Savings
Multiplier, or $100,000 divided by .5941 = $168,321.84)

 
Step 3:
Actual Benefit to be paid each year: $168,321.84/10 years =$16,832.28

 
Step 4:
Actual Benefit to be paid each month: $168,321.84/120 = $1,402.68

 
5.13           Enhanced Benefit.  Notwithstanding anything to the contrary in
this Article 5, Participants listed on Appendix A shall be entitled to the
Enhanced Benefit, which shall be payable at the time and in the forms indicated
in Sections 5.1 through 5.7, and Section 5.12, as applicable.
 
ARTICLE 6.
 
Beneficiary Designation
 
6.1           Designation of Beneficiaries.
 
(a)           Each Participant may designate any person or persons (who may be
named contingently or successively) to receive any benefits payable under the
Plan upon the Participant’s death, and the designation may be changed from time
to time by the Participant by filing a new designation. Each designation will
revoke all prior designations by the same Participant, shall be in the form
prescribed by the Plan Administrator, and shall be effective only when filed in
writing with the Plan Administrator during the Participant’s lifetime.
 
(b)           In the absence of a valid Beneficiary designation, or if, at the
time any benefit payment is due to a Beneficiary, there is no living Beneficiary
validly named by the Participant, the Plan Sponsor shall pay the benefit payment
to the Participant’s spouse, if then living, and if the spouse is not then
living to the Participant’s then living descendants, if any, per stirpes, and if
there are no living descendants, to the Participant’s estate. In determining the
existence or identity of anyone entitled to a benefit payment, the Plan Sponsor
may rely conclusively upon information supplied by the Participant’s personal
representative, executor or administrator.
 
(c)           If a question arises as to the existence or identity of anyone
entitled to receive a death benefit payment under the Plan, or if a dispute
arises with respect to any death benefit payment under the Plan, the Plan
Sponsor may distribute the payment to the Participant’s estate without liability
for any tax or other consequences, or may take any other action which the Plan
Sponsor deems to be appropriate.
 
6.2           Information to be Furnished by Participants and Beneficiaries;
Inability to Locate Participants or Beneficiaries. Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Plan Sponsor’s records shall be binding on the
Participant or Beneficiary for all purposes of this Plan. The Plan Sponsor shall
not be obligated to search for any Participant or Beneficiary beyond the sending
of a registered letter to the last known address.
 
ARTICLE 7.
 
Termination, Amendment or Modification
 
7.1           Plan Termination.  The Plan Sponsor reserves the right to
terminate the Plan in accordance with one of the following, subject to the
restrictions imposed by Section 409A:
 
(a)           Corporate Dissolution or Bankruptcy. Distributions will be made if
the Plan is terminated within twelve (12) months of a corporate dissolution
taxed under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the amounts deferred
under the Plan are included in the Participant’s gross income in the latest of:
 
(i)           The calendar year in which the Plan termination occurs;
 
(ii)           The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or
 
(iii)           The first calendar year in which the payment is administratively
practicable.
 
(b)           Discretionary Termination. The Plan Sponsor may also terminate the
Plan and make distributions provided that:
 
(i)           All plans sponsored by the Plan Sponsor that would be aggregated
with any terminated arrangements under Treasury Regulations Section 1.409A-1(c)
are terminated;
 
(ii)           No payments other than payments that would be payable under the
terms of the Plan if the termination had not occurred are made within twelve
(12) months of the Plan termination;
 
(iii)           All payments are made within twenty-four (24) months of the Plan
termination;
 
(iv)           Termination of the Plan does not occur proximate to a downturn in
the financial health of the Plan Sponsor; and
 
(v)           The Plan Sponsor does not adopt a new plan that would be
aggregated with any terminated plan if the same Participant participated in both
arrangements, at any time within three (3) years following the date of
termination of the Plan.
 
The Plan Sponsor also reserves the right to suspend the operation of the Plan
for a fixed or indeterminate period of time.
 
(c)           [Change in Control.  The Plan Sponsor may also terminate the Plan
and make distributions provided that:
 
(i)           All plans sponsored by the Plan Sponsor that would be aggregated
with any terminated arrangements under Treasury Regulations Section 1.409A-1(c)
are liquidated and terminated;
 
(ii)           The Plan is terminated within thirty (30) days preceding or
twelve (12) months following a change in control that constitutes a “change in
control event” within the meaning of such term under Treasury Regulations
Section 1.409A-3(i)(5); and
 
(iii)           Participants receive all amounts of deferred compensation from
the plans identified in Section 7.1(c)(i) above within twelve (12) months of the
date the Plan Sponsor takes all steps to terminate and liquidate the plans
identified in Section 7.1(c)(i) above.]
 
7.2           Amendment.  The Plan Sponsor may, at any time, amend or modify
this Plan in whole or in part; provided, however, that, except to the extent
necessary to bring the Plan into compliance with Section 409A: (i) no amendment
or modification shall be effective to decrease the value or vested percentage of
a Participant’s Account(s), in existence at the time an amendment or
modification is made, and (ii) no amendment or modification shall materially and
adversely affect the Participant’s rights to be credited with additional amounts
on such Account(s), or otherwise materially and adversely affect the
Participant’s rights with respect to such Account(s). The amendment or
modification of this Plan shall have no effect on any Participant or Beneficiary
who has become entitled to the payment of benefits under this Plan as of the
date of the amendment or modification.
 
ARTICLE 8.
 
Administration
 
8.1           Plan Administrator Duties.  The Plan Administrator shall be
responsible for the management, operation and administration of the Plan. The
Plan Administrator shall act at meetings by affirmative vote of a majority of
its members. Any action permitted to be taken at a meeting may be taken without
a meeting if, prior to such action, a unanimous written consent to the action is
signed by all members and such written consent is filed with the minutes of the
proceedings of the Plan Administrator. A member shall not vote or act upon any
matter which relates solely to himself or herself as a Participant. The Chair or
any other member or members of the Plan Administrator designated by the Chair
may execute any certificate or other written direction on behalf of the Plan
Administrator. When making a determination or calculation, the Plan
Administrator shall be entitled to rely on information furnished by a
Participant or the Plan Sponsor. No provision of this Plan shall be construed as
imposing on the Plan Administrator any fiduciary duty under ERISA or other law,
or any duty similar to any fiduciary duty under ERISA or other law.
 
8.2           Plan Administrator Authority.  The Plan Administrator shall
enforce this Plan in accordance with its terms, shall be charged with the
general administration of this Plan, and shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:
 
(a)           To construe and interpret the terms and provisions of this Plan;
 
(b)           To compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries; to determine the time and manner in which
such benefits are paid; and to determine the amount of any withholding taxes to
be deducted;
 
(c)           To maintain all records that may be necessary for the
administration of this Plan;
 
(d)           To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
 
(e)           To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof;
 
(f)           To administer this Plan’s claims procedures;
 
(g)           To approve election forms and procedures for use under this Plan;
and
 
(h)           To appoint a plan record keeper or any other agent, and to
delegate to them such powers and duties in connection with the administration of
this Plan as the Plan Administrator may from time to time prescribe.
 
8.3           Binding Effect of Decision. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of this Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Plan.
 
8.4           Compensation, Expenses and Indemnity. The Plan Administrator shall
serve without compensation for services rendered hereunder. The Plan
Administrator is authorized at the expense of the Plan Sponsor to employ such
legal counsel and/or Plan record keeper as it may deem advisable to assist in
the performance of its duties hereunder. Expense and fees in connection with the
administration of this Plan shall be paid by the Plan Sponsor.
 
8.5           Plan Sponsor Information. To enable the Plan Administrator to
perform its functions, the Plan Sponsor shall supply full and timely information
to the Plan Administrator, on all matters relating to the Base Salary of its
Participants, the date and circumstances of the Disability, death, or Separation
from Service of its employees who are Participants, and such other pertinent
information as the Plan Administrator may reasonably require.
 
8.6           Periodic Statements. Under procedures established by the Plan
Administrator, a Participant shall be provided a statement of account on an
annual basis (or more frequently as the Plan Administrator shall determine) with
respect to such Participant’s Accounts.
 
ARTICLE 9.
 
Claims Procedures
 
9.1           Claims Procedure. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified in Section 2560.503-1 of the Department of Labor
Regulations. If any provision of this Article conflicts with the requirements of
those regulations, the requirements of those regulations will prevail.
 
(a)           Claim. A Participant or Beneficiary (hereinafter referred to as a
“Claimant”) who believes he or she is entitled to any Plan benefit under this
Plan may file a claim with the Plan Administrator. The Plan Administrator shall
review the claim itself or appoint an individual or entity to review the claim.
 
(b)           Claim Decision. The Claimant shall be notified within ninety (90)
days after the claim is filed whether the claim is allowed or denied (forty-five
(45) days in the case of a claim involving Disability benefits), unless, for
claims not involving Disability benefits, the Claimant receives written notice
from the Plan Administrator or appointee of the Plan Administrator prior to the
end of the ninety (90) day period stating that special circumstances require an
extension of the time for decision. Such extension is not to extend beyond the
day which is one hundred eighty (180) days after the day the claim is filed.  In
the case of a claim involving Disability benefits, the Plan Administrator will
notify the Claimant within the initial forty-five (45) day period that the Plan
Administrator needs up to an additional thirty (30) days to review the
Claimant’s claim.  If the Plan Administrator determines that the additional
thirty (30) day period is not sufficient and that additional time is necessary
to review the Claimant’s claim for Disability benefits, the Plan Administrator
may notify the Claimant of an additional thirty (30) day extension.  If the Plan
Administrator denies the claim, it must provide to the Claimant, in writing or
by electronic communication:
 
(i)           The specific reasons for such denial;
 
(ii)           Specific reference to pertinent provisions of this Plan on which
such denial is based;
 
(iii)           A description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary;
 
(iv)           In the case of any claim involving Disability benefits, a copy of
any internal rule, guideline, protocol, or other similar criterion relied upon
in making the initial determination or a statement that such a rule, guideline,
protocol, or other criterion was relied upon in making the determination and
that a copy of such rule will be provided to the Claimant free of charge at the
Claimant’s request; and
 
(v)           A description of the Plan’s appeal procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial of the
appeal of the denial of the benefits claim.
 
(c)           Review Procedures.  A request for review of a denied claim must be
made in writing to the Plan Administrator within sixty (60) days after receiving
notice of denial (one hundred eighty (180) days in the case of a claim involving
Disability benefits). The decision upon review will be made within sixty (60)
days after the Plan Administrator’s receipt of a request for review (forty-five
(45) days in the case of a claim involving Disability benefits), unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than one hundred twenty (120) days after
receipt of a request for review (ninety (90) days in the case of a claim for
Disability benefits). A notice of such an extension must be provided to the
Claimant within the initial sixty (60) day period (the initial forty-five (45)
day period in the case of a claim for Disability benefits) and must explain the
special circumstances and provide an expected date of decision.  The reviewer
shall afford the Claimant an opportunity to review and receive, without charge,
all relevant documents, information and records and to submit issues and
comments in writing to the Plan Administrator. The reviewer shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim regardless of whether the information was
submitted or considered in the benefit determination.  Upon completion of its
review of an adverse initial claim determination, the Plan Administrator will
give the Claimant, in writing or by electronic notification, a notice
containing:
 
(i)           its decision;
 
(ii)           the specific reasons for the decision;
 
(iii)           the relevant Plan provisions on which its decision is based;
 
(iv)           a statement that the Claimant is entitled to receive, upon
request and without charge, reasonable access to, and copies of, all documents,
records and other information in the Plan’s files which is relevant to the
Claimant’s claim for benefit;
 
(v)           a statement describing the Claimant’s right to bring an action for
judicial review under Section 502(a) of ERISA; and
 
(vi)           In the case of any claim involving Disability benefits, a copy of
any internal rule, guideline, protocol, or other similar criterion that was
relied upon in making the adverse determination on review or a statement that a
copy of the rule, guideline, protocol or other similar criterion was relied upon
in making the adverse determination on review and that a copy of such rule,
guideline, protocol, or similar criterion will be provided without charge to the
Claimant upon request.
 
Unless a Claimant voluntarily avails himself or herself of the procedures set
forth in Section 9.2 below, all interpretations, determinations and decisions of
the Plan Administrator in respect of any claim shall be made in its sole
discretion based on the applicable Plan documents and shall be final, conclusive
and binding on all parties.
 
(d)           Calculation of Time Periods. For purposes of the time periods
specified in this Article, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim. If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.
 
(e)           Failure of Plan to Follow Procedures. If the Plan fails to follow
the claims procedure required by this Article, a Claimant shall be entitled to
pursue any available remedy under Section 502(a) of ERISA on the basis that the
Plan has failed to provide reasonable claims procedure that would yield a
decision on the merits of the claim.
 
(f)           Failure of Claimant to Follow Procedures. A Claimant’s compliance
with the foregoing provisions of this Article is a mandatory prerequisite to the
Claimant’s right to commence any legal action with respect to any claim for
benefits under the Plan.
 
9.2           Arbitration of Claims.  Instead of pursuing his or her claim in
court, a Participant may voluntarily agree that all claims or controversies
arising out of or in connection with this Plan shall, subject to the initial
review provided for in the foregoing provisions of this Article, be resolved
through arbitration as provided in this Article. Except as otherwise provided or
by mutual agreement of the parties, any arbitration shall be administered under
and by the Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in
accordance with the JAMS procedure then in effect. The arbitration shall be held
in the JAMS office nearest to where the Claimant is or was last employed by the
Plan Sponsor or at a mutually agreeable location. The prevailing party in the
arbitration shall have the right to recover its reasonable attorney’s fees,
disbursements and costs of the arbitration (including enforcement of the
arbitration decision), subject to any contrary determination by the
arbitrator.  If the Claimant voluntarily avails himself or herself of the
procedures set forth in this Section 9.2, all determinations of the arbitrators
in respect of any claim shall be final, conclusive and binding on all parties.
 
ARTICLE 10.
 
The Trust
 
10.1           Establishment of Trust.  The Plan Sponsor may establish a Trust.
If the Plan Sponsor establishes a Trust, all benefits payable under this Plan to
a Participant shall be paid directly by the Plan Sponsor from the Trust. To the
extent such benefits are not paid from the Trust, the benefits shall be paid
from the general assets of the Plan Sponsor.  The Trust, if any, shall be an
irrevocable grantor trust which conforms to the terms of the model trust as
described in IRS Revenue Procedure 92-64, I.R.B. 1992-33.  If the Plan Sponsor
establishes a Trust, the assets of the Trust will be subject to the claims of
the Plan Sponsor’s creditors in the event of its insolvency. Except as may
otherwise be provided under the Trust, the Plan Sponsor shall not be obligated
to set aside, earmark or escrow any funds or other assets to satisfy its
obligations under this Plan, and the Participant and/or his or her designated
Beneficiaries shall not have any property interest in any specific assets of the
Plan Sponsor other than the unsecured right to receive payments from the Plan
Sponsor, as provided in this Plan.
 
10.2           Interrelationship of the Plan and the Trust.  The provisions of
the Plan shall govern the rights of a Participant to receive distributions
pursuant to the Plan.  The provisions of the Trust (if established) shall govern
the rights of the Participant and the creditors of the Plan Sponsor to the
assets transferred to the Trust. Each shall at all times remain liable to carry
out its obligations under the Plan.  The Plan Sponsor’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust.
 
10.3           Contribution to the Trust.  Amounts may be contributed by the
Plan Sponsor to the Trust at the sole discretion of the Plan Sponsor.
 
ARTICLE 11.
 
Miscellaneous
 
11.1           Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein. To the extent any
provision of the Plan is determined by the Plan Administrator (acting in good
faith), the Internal Revenue Service, the United States Department of the
Treasury or a court of competent jurisdiction to fail to comply with Section
409A with respect to any Participant or Participants, such provision shall have
no force or effect with respect to such Participant or Participants.
 
11.2           Nonassignability. Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, alienate or convey in
advance of actual receipt, the amounts, if any, payable hereunder, or any part
hereof, which are, and all rights to which are expressly declared to be,
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure, attachment, garnishment (except to the
extent the Plan Sponsor may be required to garnish amounts from payments due
under this Plan pursuant to applicable law) or sequestration for the payment of
any debts, judgments, alimony or separate maintenance owed by a Participant or
any other person, be transferable by operation of law in the event of a
Participants’ or any other persons’ bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise. If any
Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber transfer, hypothecate, alienate or convey in advance of
actual receipt, the amount, if any, payable hereunder, or any part thereof, the
Plan Administrator, in its discretion, may cancel such distribution or payment
(or any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Plan Administrator shall direct.
 
11.3           Not a Contract of Employment. The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between the Plan
Sponsor and the Participant. Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of the Plan Sponsor as an
employee or to interfere with the right of the Plan Sponsor to discipline or
discharge the Participant at any time.
 
11.4           Governing Law. Subject to ERISA, the provisions of this Plan
shall be construed and interpreted according to the internal laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of laws
principles.
 
11.5           Notice. Any notice, consent or demand required or permitted to be
given under the provisions of this Plan shall be in writing and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed, it shall be sent by United States certified mail, postage prepaid,
addressed to the addressee’s last known address as shown on the records of the
Plan Sponsor. The date of such mailing shall be deemed the date of notice
consent or demand.  Any person may change the address to which notice is to be
sent by giving notice of the change of address in the manner aforesaid.
 
11.6           Coordination with Other Benefits.  The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
Employees of the Plan Sponsor. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
 
11.7           Compliance.  A Participant shall have no right to receive payment
with respect to the Participant’s Account balance until all legal and
contractual obligations of the Plan Sponsor relating to establishment of the
Plan and the making of such payments shall have been complied with in full.
 
11.8           Successor Company.  The Plan will be continued after a sale of
assets of the Plan Sponsor, or a merger or consolidation of the Plan Sponsor
into another corporation or entity.
 
11.9           Section 409A Compliance. The Plan is intended to comply with the
applicable requirements of Section 409A, and shall be administered in accordance
with Section 409A to the extent Section 409A applies to the
Plan.  Notwithstanding anything in the Plan to the contrary, distributions from
the Plan may only be made in a manner, and upon an event, permitted by Section
409A.  If a payment is not made by the designated payment date under the Plan,
the payment shall be made by December 31 of the calendar year in which the
designated payment date occurs.  Each installment payment shall be treated as a
separate payment for purposes of Section 409A.  To the extent that any provision
of the Plan would cause a conflict with the applicable requirements of Section
409A, or would cause the administration of the Plan to fail to satisfy the
applicable requirements of Section 409A, such provision shall be deemed null and
void.  In no event shall a Participant, directly or indirectly, designate the
calendar year of payment.  Notwithstanding anything in the Plan to the contrary,
this Plan may be amended by the Plan Sponsor at any time, retroactively if
required, to the extent required to conform the Plan to Section 409A.  No
election made by a Participant hereunder, and no change made by a Participant to
a previous election shall be accepted by the Plan Sponsor if the Plan Sponsor
determines that acceptance of such election or change could violate any of the
requirements of Section 409A, resulting in early taxation and penalties.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Plan Sponsor has signed this Plan document as of
____________________________, 20___.
 
ATTEST/WITNESS
 
For:  Participant
     
(Signature)
 
(Signature)
     
(Print Name)
 
(Print Name)
         
(Title)
         
(Date)
     
ATTEST/WITNESS
 
For:  The York Water Company
     
(Signature)
 
(Signature)
     
(Print Name)
 
(Print Name)
         
(Title)
         
(Date)




--------------------------------------------------------------------------------


 
APPENDIX A
 
Employee
Enhancement Factor
   
Jeffrey Hines
1.110



 

--------------------------------------------------------------------------------


PLAN ENROLLMENT KIT
 
for the
 
The York Water Company
 
Deferred Compensation Plan
 
Contents:
 
Participant Data
 
Participation Agreement
 
Plan Year Initial Enrollment Form
 


 


PLEASE COMPLETE EACH FORM INCLUDED IN THIS KIT.  PLEASE PRINT IN INK.  UPON
COMPLETION OF THIS PLAN ENROLLMENT KIT, PLEASE REVIEW TO ENSURE THAT EACH FORM
IS COMPLETELY FILLED OUT AND THAT YOU HAVE SIGNED WHERE APPLICABLE.
 


RETURN ALL FORMS TO YOUR PLAN ADMINISTRATOR
 



--------------------------------------------------------------------------------




 


The York Water Company
 
Deferred Compensation Plan
 
PARTICIPANT DATA



 
INSTRUCTIONS:  Please complete all information below.
 
(Please print)
 

   
Last Name
First Name
Middle Initial
                 
Address
City
State
Zip Code
                 
Date of Birth (mm/dd/yyyy)
 
Date of Hire (mm/dd/yyyy)




--------------------------------------------------------------------------------


The York Water Company
 
“AMENDED AND RESTATED DEFERRED COMPENSATION PLAN”
 
PARTICIPATION AGREEMENT
   
(Please print)
 
Last Name
First Name
Middle Initial
     

The Plan Sponsor and the Plan Administrator designate the above named Eligible
Employee as a Plan Participant. All capitalized terms used herein are defined in
the The York Water Company Amended and Restated Deferred Compensation Plan.
 
In consideration of his or her designation as a Participant, the undersigned
Eligible Employee hereby agrees and acknowledges as follows:
 
1.
I have received a copy of The York Water Company Amended and Restated Deferred
Compensation Plan, as currently in effect.

 
2.
I agree to be bound by all of the terms and conditions of the Plan, including
the determinations of the Plan Administrator, and to perform any and all acts
required by me hereunder.

 
3.
I have the right to designate the Beneficiary or Beneficiaries, and thereafter
to change the Beneficiary or Beneficiaries, of any death benefit payable under
the Plan, by completing and delivering to the Plan Administrator a form
designating his or her Beneficiary.

 
4.
I understand that the Plan may have to be amended to comply with Section 409A,
and I hereby agree to execute any documents necessary to make such amendments.

 
5.
I understand that my participation in the Plan can have tax and financial
consequences for my Beneficiaries and me. I have had the opportunity to consult
with my own tax, financial and legal advisors before deciding to participate in
the Plan.

 
6.
I understand that my Plan benefits are subject to the claims of my Plan
Sponsor’s creditors should my Plan Sponsor become bankrupt or insolvent.

 
7.
I understand that the Plan Sponsor Contributions (if any) shall vest based on
Article 4.1 of the Plan.

 
8.
I understand that the Plan Agreement and any accompanying forms shall be
interpreted in accordance with, and incorporate the terms and conditions
required by Section 409A. I further understand that the Plan Administrator may,
in its discretion, adopt such amendments to the Plan and any accompanying forms
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Plan
Administrator determines are necessary or appropriate to comply with the
requirements of Section 409A. Finally, I understand that the time or form of
distributions that I may be allowed to elect (if any) may not be accelerated
except as otherwise permitted by Section 409A.

 
AGREED AND ACCEPTED BY THE PARTICIPANT
   
Signature of Participant
Date
AGREED AND ACCEPTED BY THE PLAN SPONSOR
   
For the Plan Sponsor
Date

 

--------------------------------------------------------------------------------


The York Water Company
 
Deferred Compensation Plan
 
ENROLLMENT FORM

(Please print)
 

   
Last Name
First Name
Middle Initial
     
SECTION I:  DEFERRAL ELECTIONS
   

 
I hereby elect to defer my Base Salary as indicated below. I understand that
this deferral election is subject to all of the applicable terms of the Plan,
including the requirement that I may not change my election once made for the
current Plan Year.  I further understand that I am obligated to continue this
deduction for eight (8) years.  All capitalized terms used herein are defined in
the The York Water Company Amended and Restated Deferred Compensation Plan,
unless otherwise indicated by the context.
 
¨           I elect to defer Base Salary for the period indicate above.
 
Base Salary deferral: _______% (2.5.% ______ OR 5.0% _______)
 


 


SECTION II:  BENEFICIARY DESIGNATION

 
I designate the Beneficiary(ies) below to receive any benefits payable under
this Plan on account of my death:
 
PRIMARY BENEFICIARY(IES):
Name
 
Percentage of Benefits
 
Relationship to Participant
 
Social Security Number
 
               

CONTINGENT BENEFICIARY(IES) (Will receive indicated portions of my Vested
Account balance if no primary Beneficiaries survive the Participant.)
 
Name
 
Percentage of Benefits
 
Relationship to Participant
 
Social Security Number
 
               
AGREED AND ACCEPTED BY THE PARTICIPANT
           
Signature of Participant
Date
   
AGREED AND ACCEPTED BY THE PLAN SPONSOR
           
For the Plan Sponsor
Date
   






--------------------------------------------------------------------------------


 Schedule 10.21




Name
Enhancement Factor
Jeffrey R. Hines
1.110
Kathleen M. Miller
-
Vernon L. Bracey
-
Bruce C. McIntosh
-


 
Back to Form 10-K [form10k123108.htm]